Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment   

Applicant's Amendments and Accompanying Remarks filed on September 29, 2021 have been entered and considered. Claim 39 has been canceled. Claims 1, 2, 4 – 5, 7 - 10, 29 – 35, 37 and 40 - 42 are pending in this application. After careful consideration of Applicant’s arguments, including the Declaration by inventor Luo (Declaration), the examiner has maintained the 103 rejections over Guo as detailed in Office action dated March 01, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

    Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 8, 10, 37 and 40 – 42  are rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), as evidenced by Nemoto et al. JP-2005336468 A (Nemoto).  English abstract of the Nemoto reference is relied upon herein. 

Considering claims 1, 2, 4, 10, 37 and 41 - 42, Guo teaches crystalline PLA filament obtained from solvent-cast printing. The solvent-cast printing process comprises 25 wt % PLA solution ink which was extruded through a single size micro nozzle (inner diameter D=200µm). Further, Gou does not specifically teach the claimed diameter range. However, Guo teaches that in the process of solvent-cast 3D printing of PLA solutions parameters such as ink rheological properties, solidiﬁcation kinetics, operating conditions, and crystallinity of microstructures were thoroughly investigated. The PLA solutions behaved as shear-shinning ﬂuids inside the nozzle, and the process apparent viscosity was greatly dependent on the polymer content. Faster solvent evaporation could be achieved by decreasing the diameter of extrudates 
As to claims 10 and 39, because of the uniformity of the diameter of Guo’s filaments depicted in the SEM imagines in FIG. 7, they are considered to be capable of passing through a ring gauge as claimed.   
	As to the limitation in claim 1, requiring that the PLA has a crystallinity degree between 10 and 40 %, Guo teaches the use of 4032D polymer, which is a semi-crystalline PLA from Natureworks. Further, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 
	As to the limitation in claims 1 and 37, requiring that the poly(lactic acid) has an L-lactic acid content within the range of 85 % to 100 %, the examiner submits the Nemoto reference as evidence that the 4032D PLA product from NatureWorks has an L-lactic isomer content of 98.6 %. 
As to the limitation in claim 1 requiring that the filament consist of crystallized PLA, Guo teaches at [Pg. 1143, left column] that the resulting solutions are extruded through micro- nozzles upon the application of an appropriate pressure. They rapidly undergo ﬂuid-like to solid-like transition post extrusion due to fast solvent evaporation, 
As to the limitation in the preamble of claim 1 for the filament to be used as a feedstock in three dimensional printing, this is considered to be an intended use of the claimed invention (a filament). In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The filament taught by the cited prior art, as set forth above are considered to perform the intended use as claimed. Therefore, Guo renders obvious all limitations in the subject claims. Further, it has been held that a claim containing a "recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It should be noted that Guo meets the compositional and/or chemical limitations set forth and there is nothing on record to evidence that the prior art product could not function in the desired capacity. The burden is shifted upon the Applicant to evidence the contrary.
	As to the crystallinity limitation in claim 37, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges.  

As to the new limitation in claim 1, requiring that the filament is on a spool, Guo does not specifically recognize that the PLA filament of the disclosure is on a spool. 
     
Considering claims 5 and 40, Guo teaches at [Pg. 1148, R. Col., 8 – 11] that the melting temperature of the PLA filament is 166 degrees C.

Considering claims 6 – 8, Guo teaches in the results depicted in Fig. 9, PLA extrudates or filaments having crystallinity, which overlap completely with the claimed ranges. 

Claims 9, 29 – 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for .

Considering claims 9 and 32, Guo is relied upon as set forth above in the rejection of claim 1. Guo does not recognize the use of nucleating agent in the PLA filament processing. However, Suzuki teaches a crystal nucleating agent consisting of an aromatic sulfonate (I) used for poly(lactic acid)compositions for molding articles. The poly-lactic-acid resin composition formed using the crystal nucleating agent has excellent melt molding property and optical purity. The molded material formed using the crystal nucleating agent has excellent heat resistance, rigidity, flexibility and durability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use Suzuki’s nucleating agent in Guo’s PLA filament processing when it is desire to provide the filament with optical purity and excellent heat resistance. 

Considering claims 29 and 30, Suzuki teaches that the content of crystal nucleating agent is 0.01-10 parts mass with respect to polylactic resin (100 parts mass).

Claims 31 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), and further in view of Suzuki et al. JP-. 

Considering 31 – 34, Guo in view of Suzuki is relied upon as set forth above in the rejection of claim 9. Further, although the cited prior art teaches the use of nucleating agent as component of the PLA composition; it does not recognize the use of the specific nucleating agent in the subject claims. However, Wang teaches the use of nucleating agents, such as titanium oxide (considered inorganic white pigment), aluminum oxide and silicon oxide, in PLA comprising compositions in order to improve the efficiency and crystal performance of PLA to get high molecular weight PLA with excellent processability and mechanical property [Derwent Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use Wang’s nucleating agents in Guo’s PLA filament processing when it is desire to the improve efficiency and crystal performance of PLA.  
   
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over GUO Shuaog-Zhuang et. al. “Properties of Polylactide Inks for Solvent-Cast Printing of Three Dimensional Freeform Microstructures”. Langmuir 11 Jan.2014 (Guo) in view of Mark et al. US 2014/0291886 A1 (Mark), and further in view of Suzuki et al. JP-2010150365 A (Suzuki) and of Krishnaswamy WO 2011/146484 A2 (Krishwasnamy). US 9,328,239 B2 is relied upon herein as equivalent document. .

Considering claim 35, Guo in view of Suzuki is relied upon as set forth above in the rejection of claim 9. Further, although the cited prior art teaches the use of nucleating agent as component of the PLA composition; it does not recognize the use of carbon black as the nucleating agent in the subject claims. However, Krishwasnamy teaches PLA comprising compositions wherein carbon black is used as the nucleating agent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to use carbon black as the nucleating agent in Guo’s PLA filament processing when it is desire to provide the filament with black color.  
  
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on September 29, 2021 have been entered and considered. After careful consideration of Applicant’s arguments, including the Declaration by inventor Luo (Declaration), the examiner has maintained the 103 rejections over Guo as detailed in Office action dated March 01, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on September 29, 2021, including the Declaration, have been carefully consider, but they are found to be not persuasive for the following reasons.   
Applicant arguments are based on inventor’s Lou’s opinions expressed in the Declaration. Further, Applicant argues that in the Declaration of Dr. Luo refutes this point by explaining that the segment of filament shown in Figure 7(b) is only about 80 um long and accordingly, that there could be wide variations in the diameter of the filament along its entire length. Dr. Luo further notes that such variations would be expected by virtue of the fact that the filament was made by solvent- casting. Furthermore, Dr. Luo explains that the filament being smooth over this short length is not of particular relevance to the question at hand and that it could be smooth over a vast length and still fail to meet the requirements of the test procedure delineated in our pending claims. Dr. Luo notes that the filament could be smooth and nevertheless be very inconsistent in diameter.

In response, the examiner submits that the reliance on Fig.7 (b) is directed to the consistent diameter of Guo’s filaments. Further, the examiner notes that Dr. Luo’s opinion in that “there could be wide variations in the diameter of the filament along its entire length”, is not supported by clear evidence.  

Applicant further argues that one of the most important points made by Dr. Luo is that the filaments shown in Figure 7 of Guo are made using a solvent casting process and have an extremely small diameter. Dr. Luo goes on to explain that it is not possible to make filaments by solvent casting which are useful in 3D printing having the much larger diameters called for in the claims. Dr. Luo provides several reasons explaining why filaments having diameters which are useful in 3D printing simply cannot be made by solvent-casting techniques. Dr. Luo indicates that the suggestion of making 3D printing filaments by solvent-casting is ridiculous and that no person having skill in the art of making 3D printing filaments would seriously consider such a method. 

In response, the examiner submits as evidence the publication ‘Solvent-cast 3D printing of Biodegradable Polymer Scaffolds” by Tolbert et al., published by a group of scientist at the Polymer Science and Engineering Program, and the Department of Material Science and Engineering, Lehigh University, Bethlehem, PA 18015, USA. Said publication states at [Abstract]: “Three-dimensional (3D) printing is a popular fabrication technique because of its ability to produce complex architectures. Melt-based 3D printing is widely used for thermoplastic polymers like poly(caprolactone) (PCL), poly(lactic acid) (PLA), and poly(lactic-co-glycolic acid) (PLGA) because of their low processing temperatures. However, traditional melt-based techniques require processing temperatures and pressures high enough to achieve continuous flow, limiting the type of polymer that can be printed. Solvent-cast printing (SCP) offers an alternative approach to print a wider range of polymers. Further at [Conclusions], the scientist conclude that “Solvent-cast 3D printing (SCP) offers an exciting technique to fabricate constructs with high  resolution and complex architectures that can be used with polymers that are not compatible with traditional melt-based techniques”. The examiner notes that the above statements by the authors contradict Dr. Luo’s opinion. 

Applicant further argues that Dr. Luo states that it is not obvious that such filaments made by solvent casting would be capable of being spooled since they would have inferior physical properties simply by virtue of being made by solvent-casting. In any case, Dr. Luo further explains that it would not be obvious to persons skilled in the art that the filaments described by Guo would have physical 

In response, the examiner submits that as shown just above, solvent-cast PLA filaments can be directed to 3D printing; and therefore, they are expected to have properties that would allow for spooling. Further, the examiner notes that Dr. Luo’s comments regarding the “inferior physical properties” of Guo’s filaments is not supported by evidence.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





                                                                                                                                                                                                        




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786